Title: To Thomas Jefferson from Andrew Moore, 14 April 1806
From: Moore, Andrew
To: Jefferson, Thomas


                        
                            Sir
                            
                            Senate Chamber April 14th 1806
                        
                        
                             I have just receivd the Inclosed Letter from Mr. Giles—It has relievd me from some Anxiety
                            And Presuming—It may not be wholly unacceptable to you—If not too much Engagd with more Important Business—I have Inclosd
                            it for your Perusal. 
                  I am Sir Your M Ob St
                        
                            
                                  Andrew Moore
                            
                        
                    